Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 31, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  130877                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  PEOPLE OF THE STATE OF MICHIGAN,	                                                                      Maura D. Corrigan
            Plaintiff-Appellee,                                                                        Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  v        	                                                        SC: 130877      

                                                                    COA: 264521       

                                                                    Wayne CC: 01-008240-01

  CLEE JACKSON, a/k/a CLEE JACKSON, JR., 

  a/k/a CLEE JACKSON, SR.,

              Defendant-Appellant. 


  _________________________________________/

          On order of the Court, the application for leave to appeal the March 23, 2006 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 31, 2006                    _________________________________________
           s1023                                                               Clerk